Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in a reply filed on March 31, 2022 is acknowledged.
	Group II, claims 12-14 are withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation generating an amplicon by amplifying using a primer “corresponding” to the extended region of the polymerized strand. The recitation of  “corresponding” is confusing because the term does not structurally identify the primer in view of the polymerized strand. For example, is the primer complementary to the polymerized strand of step b or is it hybridizing to the sensor DNA in the region of the polymerized strand or is it the same sequence of an oligonucleotide within the polymerized strand in step b?
Claim 7 recites “the sequencing”, however there is insufficient antecedent
basis for this term because a sequencing step is not recited previously nor in any
claim from which it depends.
Claim 9 recites “the amplicon is amplified to include a sequence complementary to the barcode region of the target RNA”.  There is insufficient antecedent  basis for the term, “the barcode” because it is not recited previously in claim 1 from which it depends.
Claim 10 recites “the detection” and capable of quantitatively detecting “up
to the number of target RNAs”, however there is insufficient antecedent
basis for these terms because a detection step or the quality of the target RNA is not recited previously nor in any claim from which it depends.
Claims 2-11 are rejected under 35 USC 112 (b) by virtue of their dependency on claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) ) and 102(a)(2) as being anticipated by Xie et al. (US 9,260,753 B2).
	Regarding claim 1,  Xie et al. teaches a method of identifying and amplifying and counting target molecules which include nucleic acid molecules such as RNA, (col. 1, line 48-51, col. 10, line 12). In this situation, identifying, amplifying and counting corresponds to detecting RNA. Regarding step 1a, Xie et al. teaches an oligonucleotide primer that includes an RNA complementary sequence.  Xie et al. teaches that the RNA complementary sequence is at least partially complementary to one or more mRNA in an mRNA sample, which allows the primer to hybridize to mRNA in the sample (col. 17, line 30-33) The primer taught by Xie et al. corresponds to the sensor DNA and the mRNA in the sample corresponds to the target RNA of the instant claim.  Regarding step b,  Xie et al. teaches the oligonucleotide primer directs cDNA synthesis using the mRNA as a target (col 17, lines 33-34).  The polymerization of cDNA from an mRNA target necessarily requires a reverse transcriptase which is a polymerase (col 26, lines 23-27).   Regarding step c, Xie et al. teaches a method of amplifying RNA using a first DNA primer to generate a cDNA strand followed by amplification of the cDNA strand using a second DNA primer (col. 26, lines 49-55) to produce amplicons. In this situation, the DNA primers taught by Xie et al. corresponds to sensor DNA acting as the primer in the instant claim to form the complement of the strand polymerized in step b.  Regarding step d, Xie et al. teaches analyzing the nucleic acid amplicons (amplicon in instant claim) by sequencing them (col. 26, lines 9-10). Therefore, the teachings of Xie et al. are directed to analysis of the sequence of the amplicon because the individual sequence of the product allows identification of the RNA molecules in a sample. 
Regarding claim 8, Xie et al. teaches unique barcode sequences may be attached to each RNA in the sample, followed by use of adaptors and/or primers to reverse transcribe the RNA (col 16, lines 63-67).
Regarding claim 9, Xie et al. teaches RNA with its unique barcode sequence is reverse transcribed into cDNA (col. 2, 64-67).  The cDNA generated includes the complementary sequence to the barcode region of the target RNA (Fig. 3, col. 8, 49-50).  Then each cDNA is amplified to produce amplicons (col. 3, line2-3).  The amplicon includes the barcode region of the target RNA in the instant claim which corresponds to the unique barcode or the copy number barcode as taught by Xie et al.  
Regarding claim 10, Xie et al. teaches RNA tagged with a unique barcode which is repeatedly reverse transcribed into many copies of the cDNAs each having a unique barcode which further are amplified to produce amplicons. The amplicons are sequenced and the barcode is amplified.  The unique barcode sequences in the reference equate to the number of target RNA present.  Having many copies of the cDNA with the unique barcode which correspond to a particular RNA, improve the efficiency of amplification and detection of the unique barcode sequence, thereby resulting in an accurate count of the number of RNA molecules in a sample (col. 4, lines 50-67).
Regarding claim 11,  Xie et al. teaches an RNA template with a unique barcode is reverse transcribed into cDNA. The cDNA is amplified and the sequences of the amplified cDNA  with the unique barcodes referred to as an amplicon in the instant claim are sequenced and the unique barcode sequences are identified (col. 3, lines 16-19, col. 10, lines 21-29). Multiple rounds of reverse transcription occur so the multiple cDNAs which have the same copy number barcode (complementary sequence) are generated from the same RNA (fig. 3, col. 8, lines 55-58).  Therefore, the number of different unique barcode sequences equates to the number of cDNA molecules that were amplified.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 9,260,753 B2) in view of Jain et al. ((2016) The Oxford Nanopore MinION: delivery of nanopore sequencing to the genomics community, Genome Biology, Vol. 17:239, DOI 10.1186/s13059-016-1103-0) and Cornelis et al. ((2016) Forensic SNP Genotyping using Nanopore MinION Sequencing, Scientific Reports, Vol 7. No. 41759, pp. 1-5).
Regarding claims 4-7,  Xie et al. teaches the limitations of claim 1, from which claims 4-7 depend, and which have been set forth previously in this office action and are fully incorporated here.  
Regarding claim 7, Xie et al. does not teach that sequencing is done via nanopore sequencing.
Jain et al. teaches the benefits of nanopore sequencing.  Jain et al teaches that the low cost and highly portable technology permits real time analysis of individual DNA and RNA strands to be translocated though the nanopore.  Jain et al. teaches how nanopore technology is a single molecule sequencing of DNA and RNA which can detect modifications on individual nucleotides (pg. 3, right hand column, 2nd paragraph).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to use nanopore sequencing as taught by Jain et al in the sequencing step of the method of Xie et al;  because nanopore sequencing allows single nucleotide resolution which permits real-time analysis for identifying and analyzing target RNA, in view of the teachings of Jain et al.  One would have been motivated to use nanopore sequencing because Jain et al. teaches that nanopore sequencing is one of the latest developments in next generation sequencing.  The current capabilities of the technology are translocation of individual nucleic acid strands in a single file (Jain et al. pg. 1 left-hand column), allowing detection and quantitative analysis (Jain et al. pg.3, left hand column) during sequencing.  
Xie et al. and Jain et al. do not teach, with regards to claims 4-6, ligating  the produced amplicons, binding an adaptor for sequencing to both ends of the ligated amplicons, and analyzing the sequence of the ligated amplicons. 
Cornelis et al. teaches using nanopore sequencing to distinguish and quantify amplified short RNA products.  The reference teaches amplicon ligation before library preparation and binding an adaptor to the ligated amplicon (pg. 3, first paragraph).  
Cornelis et al. teaches binding an adaptor for sequencing to both ends of the ligated amplicon, “Oxford Nanopore sequencing requires the attachment of specific ….. adaptor to the sample”, (pg. 3, second paragraph).  The adaptor, which is attached to the ligated amplicon, is capable of being recognized by nanopore sequencing and amplicon sequences within each sequencing read is identified and collected as a subread. (pg. 3, first paragraph).
Regarding claim 6 Cornelis et al. teaches that once the amplicons are pooled and concatenated, the amplicon sequences can be analyzed by nanopore sequencing and the amplicon sequences within each sequencing read is identified and collected as a subread. (pg. 3, first paragraph).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify, in the event that RNA amplicon to be analyzed were short, in the method of Xie et al. and Jain et al., by concatenating the amplicon and employing nanopore sequencing for identifying and analyzing the mRNA in view of Cornelis et al. instead.  One would have been motivated to do this because Cornelis et al. teaches that nanopore sequencing is one of the latest developments in next generation sequencing.  The current capabilities of the technology are to employ random amplicon ligation to overcome the minimum amplicon length limitation (pg. 1, first paragraph and pg. 4, last paragraph). All though Xie et al. and Jain et al. are silent as to the length of the target RNA, in the event that RNA is less than the minimum length required for nanopore sequencing, the ordinary artisan would have been motivated to employ the process of ligating amplicons together as taught by Cornelis et al. because Cornelis et al. teaches the importance of pooling and randomly concatenating the short amplicons via ligation to create longer amplicons (pg. 3, first paragraph).  Cornelis et al. teaches that amplicon ligation before library preparation as a strategy to overcome the minimum amplicon length requirement for nanopore sequencing, (pg. 4, last paragraph) as a way to deal with short amplicons, by ligating them and successfully overcoming this issue (pg. 3, first paragraph). Employing the sample nucleic acid amplicon preparation method taught by Cornelis et al. also would have included the attachment of adaptors to facilitate the nanopore sequencing.   

Claim 3 is rejected under 35 USC 103 as being unpatentable over Xie et al. in view of Jain et al. and Cornelis et al. as applied to claims 4-7 above, and further in view of Roth et al. (US 2010/0316991 A1) 
Regarding claim 3, Xie et al., Jain et al., and Cornelis et al. do not teach a primer with a phosphate on the 5’ end however they do teach ligating molecules.
 Roth et al. teaches using a primer with a phosphate at the 5’ end prepares a molecule to be ligated, (pg. 9, [0095]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the method taught by Xie et al. in view of Jain et al and Cornelis et al. and incorporate a phosphate on the 5’ end of the primer to facilitate the ligation of the products taught by Xie et al. in view of Jain et al and Cornelis et al. as taught by Roth et al.  A person of ordinary skill in the art would have recognized that in order to concatenate the amplicons to be detected by the nanopore sequencing, as taught by Cornelis et al., ligating the amplicons would be a crucial step as evidenced by Xie et al.(not sure if this is true?) in view of Cornelis et al., and it would have been obvious to incorporate a primer with a phosphate bound to the 5’ end as taught by Roth et al. to facilitate ligating the amplicons to overcome the minimum amplicon length requirement for nanopore sequencing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI INDULAL PAREKH whose telephone number is (571)272-9234. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on 571-2700305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.I.P./Examiner, Art Unit 4171                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
/BRATISLAV STANKOVIC/Supervisory Patent Examiner Trainer, Art Unit 4171